Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 15, 2021. Claims 1-8, 10-15, 17-24, 26-29 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claim 16 is obviated by Applicant’s cancellation. 
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a), (b) are necessitated by the amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for a first electrode that is a sense electrode and a working electrode and is coated with a pH sensitive coating, and a second electrode that is a reference electrode. The specification fails to provide proper antecedent basis for a first electrode that is a sense electrode and is coated with a pH sensitive coating, a second electrode that is a reference electrode, and third electrode that is a working electrode.

Claim Objections
Claim 1 is objected to because of the following informalities: there should be a comma between aminophenols and hydrazines in lines 2-3 since they are independent agents.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the recitation “the same solution” in lines 7 and 12 should be amended to --the solution-- for consistency with the recitation of “a solution” previously recited in line 4.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: there should be a comma between aminophenols and hydrazines in line 3 since they are independent agents.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the recitation “the same solution” in lines 8 and 13 should be amended to --the solution-- for consistency with the recitation of “a solution” previously recited in line 4.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the recitation “the electric current” in lines 2-3 should be amended to --the current-- for consistency with the recitation of “current” previously recited in claim 13.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: there should be a comma between aminophenols and hydrazines in line 7 since they are independent agents.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claims 3 and 24 recite wherein the sense electrode and the working electrode are distinct electrodes and the sense electrode is also capable of functioning as an additional working electrode. The specification does not contain support for wherein the sense electrode is also capable of functioning as an additional working electrode in combination with the recitation wherein the sense electrode and the working electrode 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, 17-24, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “the working electrode” in lines 16 and 19 render the claims unclear and indefinite. It is unclear as to which working electrode is being referenced since the claim previously recites a. a first electrode that is a sense electrode and a working electrode and b…. third electrode that is a working electrode. Further clarification is requested. 
Claims 2-8 and 10-12 are rejected as dependent thereon. 
Regarding claim 3, the recitation “wherein the sense electrode and the working electrode are distinct electrodes and the sense electrode is also capable of functioning as an additional working electrode” renders the claim unclear and indefinite. It is unclear as to which working electrode and sense electrode are being referenced since claim 1, from which claim 3 depends, previously recites a. a first electrode that is a sense 
Regarding claim 4, the recitation “wherein the sense electrode and the working electrode are distinct electrodes” renders the claim unclear and indefinite. It is unclear as to which working electrode and sense electrode are being referenced since claim 1, from which claim 4 depends, previously recites a. a first electrode that is a sense electrode and a working electrode and b. a first electrode that is a sense electrode and is coated with a pH sensitive coating,…third electrode that is a working electrode. Additionally, it is unclear as to how the working electrode and sense electrode of prong a. could be distinct electrodes. Further clarification is requested. 
Regarding claims 10, 11 and 12 the recitation of the “pH sensitive coating” renders the claim unclear and indefinite. It is unclear as to which pH sensitive coating is being referenced since claim 1, from which the claims depend, previously recites a. a first electrode that is a sense electrode and a working electrode and is coated with a pH sensitive coating and b. a first electrode that is a sense electrode and is coated with a pH sensitive coating. Further clarification is requested. 
Claim 13 recites the limitation "the two or more electrodes" in lines 17 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 15, 17-24, 26-28 are rejected as dependent thereon. 
Regarding claim 23, the limitation “wherein the reference electrode, working electrode, and sense electrode are made of a material independently selected from a group…” renders the claim unclear and indefinite. It is unclear as to which working electrode and sense electrode are being referenced since claim 13, from which claim 23 
Regarding claim 24, the recitation “wherein the sense electrode and the working electrode are distinct electrodes and the sense electrode is also capable of functioning as an additional working electrode” renders the claim unclear and indefinite. It is unclear as to which working electrode and sense electrode are being referenced since claim 13, from which claim 24 depends, previously recites a. a first electrode that is a sense electrode and a working electrode and b. a first electrode that is a sense electrode and is coated with a pH sensitive coating,…third electrode that is a working electrode. Additionally, it is unclear as to how the working electrode and sense electrode of prong a. could be distinct electrodes. Further clarification is requested. 
Regarding claims 26, 27, 28, the recitation of the “pH sensitive coating” renders the claim unclear and indefinite. It is unclear as to which pH sensitive coating is being referenced since claim 13, from which the claims depend, previously recites a. a first electrode that is a sense electrode and a working electrode and is coated with a pH sensitive coating and b. a first electrode that is a sense electrode and is coated with a pH sensitive coating. Further clarification is requested. 
 Allowable Subject Matter
Claim 29 is allowed.  The following is an examiner’s statement of reasons for allowance: in light of the 9/15/21 amendments, claim 29, as amended, has been found to overcome the previous rejections, and currently is considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest a device for controlling a pH of a solution comprising: a working electrode, a sense electrode, a reference electrode, and a counter electrode in the solution, wherein the sense electrode and reference electrode are distinct electrodes, and wherein the sense electrode, reference electrode, and working electrode are all contained in the same solution; and one or more redox active species in the solution, the redox active species selected from quinones, catechols, aminophenols hydrazines, derivatives thereof, and combinations thereof, wherein the device is configured to iteratively perform the following:a. selecting a target open circuit potential (OCP) for the sense electrode based on target pH values for the solution; b. characterizing an OCP of the solution between the reference electrode and the sense electrode while no current is being applied to the working electrode; and c. iteratively performing the following: i. selecting an amount of current or voltage to be applied to the working electrode in order to minimize a difference between an OCP of the sense electrode and the target OCP of the sense electrode; ii. applying the specifically selected amount of current or voltage to the working electrode to change the pH of the solution close to the working electrode; and iii. measuring the OCP of the sense electrode..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15, 17-24, 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699